This day came the parties aforesaid by their attorneys, and being-heard and the court being sufficiently advised of and concerning the premises, are of opinion that the court below erred in refusing to grant the defendant in the said court leave to set aside the office judgment at any time during the term, and to allow the said defendant to make defense as to the merits of the case. Therefore, it is considered by the court that the judgment aforesaid be reversed and set aside; that the cause be remanded to the court from whence it came for new proceedings to be had therein to commence by allowing the said office judgment to be set aside, and the defendant to make defense as to the merits of the suit, and that the plaintiff recover of the defendant in this court his costs in this behalf expended, which is ordered to be certified to the said court.